In a child custody proceeding, Liana Rojas-Castillo appeals, as limited by her brief, from so much of an order of the Family Court, Rockland County (Warren, J.), entered March 22, 1994, as granted the Law Guardian’s cross motion for the imposition of financial sanctions upon her attorney for engaging in frivolous conduct.
Ordered that the order is reversed insofar as appealed from, without costs or disbursements, and the cross motion is denied.
Inasmuch as the Law Guardian failed to serve the appellant with a notice of cross motion (see, CPLR 2215) demanding the imposition of financial sanctions pursuant to 22 NYCRR part 130, the Family Court erred in providing for such relief in the order appealed from (see, Tulchin Assocs. v Vignola, 186 AD2d 183, 186; Cannizzaro v Cannizzaro, 186 AD2d 776, 778; Saba v Utica Fire Ins. Co., 176 AD2d 1212; Marsico v Southland Corp., 148 AD2d 503, 506; Vanek v Mercy Hosp., 135 AD2d 707). Pizzuto, J. P., Hart, Friedmann and Florio, JJ., concur.